As to the plaintiff Walter J. Krott the judgment is affirmed, with costs. As to the plaintiffs Pierce J. Krott and Arma, Krott the judgment is reversed on the facts and a new trial is granted, with costs to the appellant to abide the event, unless said plaintiffs respectively shall, within ten days, stipulate to reduce the respective verdicts to the sum of $3,500 in the case of Anna Krott, and the sum of $750 in the case of Pierce J. Krott, in which event the judgment is modified accordingly and as so modified is affirmed, without costs of this appeal to either party. All concur.